DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.

Status of Claims
Claims 1-8, 11-18, 21-24 are pending.
Applicants have amended claims 1, 4, and 11.
Applicants have added claims 21-24

Response to Arguments
Applicant's arguments filed 4/26/2022 have been submitted along with the latest amendment of the claims. 
The arguments by the applicants are based upon the changes that includes the new features regarding the diameter size, in relation to the channels.  Further the applicants have made arguments concerning the gap that is a structural element and to be given patentable weight, and further regarding the gap being sized, shaped, and positioned in preventing excessive thermoplastic melt from moving and solidifying in the heating unit, and further argued that Mark is not capable of preventing the excessive thermoplastic melt from moving and solidifying in the heating unit reinforcing fiber feeding channel. 
It is noted that Mark teaches of a gap that is located between the heating unit and from the channels, and further, the arguments by the applicants concerning the function of the gap while it is considered, the feature of the claimed gap is noted.  The claimed function of the gap is considered but such structural features in the prior art can be used for a different function.  Here, the features of the gap in seen as being provided by the spacer structure in Mark as a break in the continuity between the channel and the input channel.  
The taught gap by Mark between the unit heater and the feed can be considered as teaching of the feature in terms of structure.  This is due to the claimed gap of the invention is only mentioned in the specification on page 7, line 23, and does not provide further additional structural limitations to differentiate from the teachings in Mark.  Further, the gap provided between the fiber feeding tube and the heating unit reinforcing can be any spacing between the two different channels.  Additional structural limitations are required to further distinguish from the teachings in Mark.  The general statement of sized, shaped, and positioned, is noted, however, this is a general terminology with a broad definition in forming the gap that would further encompass the teachings in Mark.  
An issue of the claimed features raised by the applicants is that the claimed diameter of the channel being no more than 2-4 times the reinforcing fiber’s diameter is noted.  However, the relation of the diameter of the channel based upon the material worked upon, in this case of the reinforcing fiber’s diameter can be varied.  The sizing of the reinforcing fiber can be changed and further does not provide a limitation upon the claimed structure. 
	 After reconsideration of the claims, the double patenting rejection of the claims are now withdrawn.  This is due to the features of the Mark references which after reconsideration does not provide the features that would resolve the deficiencies of the claimed invention of the copending application.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Mechanism for feeding a plastic filament in claims 1 and 11 (and also dependent claims 2-9 and 12-19).
The feature is taught in the specification as an electric drive and driven rollers, see pages 3 and 4.
Mechanism for feeding a reinforcing fiber in claim 1 and 11 (and also dependent claims 3-9 and 12-19).
The feature is taught in the specification also as an electric drive and driven rollers, see pages 3 and 4.
Mechanism for cutting the reinforcing fiber in claim 1 and 11 (and also dependent claims 2, 7-9, and 16-19).
The feature is taught in the specification as a stationary knife and servo drive that drives a movable knife, see pages 3 and 4. 
Mechanism for feeding a second plastic filament in claim 11 (and dependent claims 12-19).
The feature is taught in the specification as an electric drive and driven rollers, see page 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “a pure thermoplastic material” in lines 4-5.  There is ambiguous antecedent basis issue regarding this limitation since it is unclear if it is directed to the same pure plastic polymer (see claim 11, lines 11-12), a new pure thermoplastic (or plastic polymer) material, or something else.  
Further, there is teaching regarding the reinforced plastic polymer that is taught in parent claim 11.  In claim 24, it is directed to “a thermoplastic material reinforced with continuous fibers”, and it appears to be a conflict with the teaching in claim 11, further clarification is necessary in resolving the different terminology and antecedent basis of the elements.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 7-9, 11-12, 16-19, and 21-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2016/0067928) in view of Mark (US 2017/0066187, see IDS).
In regards to claim 1, Mark ‘928 teaches of a printhead (for 3D printers, see abstract), with one embodiment (Fig. 2H), comprising: 
a mechanism 8, Fig. 2H (see also 8a, 8b of cutters taught at different locations, see Figs 1A, 1B, 1C, 9, 10) for cutting the reinforcing fiber, 
and of the heated unit (see nozzle 1500) having two input channels - a reinforcing fiber feeding channel (see reinforcing fiber 1502) and a plastic filament feeding channel (see plastic filaments 1504, 1506), and wherein the plastic filament feeding channel is connected to the reinforcing fiber feeding channel inside the heating unit, and the input reinforcing fiber feeding channel is arranged coaxially with the output reinforced plastic polymer channel (see Fig. 2H).

    PNG
    media_image1.png
    629
    803
    media_image1.png
    Greyscale

and a nozzle having an output channel for a reinforced plastic polymer, see Fig. 2H above.
Mark ‘928 in the first embodiment above does not teach of a mechanism for feeding a plastic filament, and of the heating unit (the nozzle of structure of Mark in Fig. 2H is silent on the specific means of heating the filaments). 
However, Mark ‘928 does teaches in another embodiment as seen in Fig. 1B of a heated conduit nozzle 10, 199, 1804, 714, the heating unit 1806 that uses a heater 715 thermistor or thermocouple 102 for the heater block nozzle 1802, [0112], and a mechanism 40, 42 for feeding a reinforcing fiber.  See also that the filaments are fed into the nozzle 10, 19 that is optionally heated, see [0082].  

    PNG
    media_image2.png
    601
    455
    media_image2.png
    Greyscale

Here, it would have been obvious for one of ordinary skill in the art to recognize and modify printhead of Mark ‘928 in Fig. 2H with the drive mechanism and heating unit as taught in Fig. 1B.  In the present case, all the claimed elements were known in the prior art of Mark and one skilled in the art could have combined the elements as claimed by known methods (between the embodiments of Mark) with no change in their respective functions and in this case of providing a modification to further provide aid in driving the filaments and to heat said filaments for printhead operations, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Further, Mark ‘928 does not specifically state of a feeding tube for the plastic filament.
In this regards to the feed tubes, Mark ‘187 teaches of various tubes that guides/feed the respective materials towards the nozzle printhead, see Fig. 13.  

    PNG
    media_image3.png
    595
    911
    media_image3.png
    Greyscale

Here, the tubes used as feeding tubes for the filaments are recognized as known elements in guiding within a printhead.  It would have been obvious for one of ordinary skill in the art to modify the printhead of Mark ‘928 with the feeding tube of Mark ‘187 as it aid in guiding the filament along.  One would have been motivated in combining the printhead of Mark ‘928 according to known methods via the tubes as taught by Mark ‘187 to yield predictable results of providing guides for the respective materials towards the nozzle printhead.

In regards to the claimed gap between the reinforcing fiber feeding tube and the heating unit reinforcing fiber feeding channel (this is seen as the reinforcing fiber feeding channel that is adjacent to a heating unit), the Mark reference ‘928 reference, in Fig. 1B as shown above, teaches of the gap between the channels as shown by elements 712, 1811 (as the reinforcing fiber feeding unit equivalent) and 714, 1802 (as the heating unit reinforcing fiber feeding channel equivalent) along with the heating unit 715, see also 1806 (heater).  This establishes the concept of a cold feed zone and a heated portion, see [0094] for the filament.  Wherein, a gap is established including a thermal gradient zone 1808, intervening spacer 1809 or optionally an air gap, see [0093], as it provides different thermal zones, see teaching of gap located between 1811 (PTFE tube) and 1802 (nozzle).  Here, the gap of Mark ‘928 to be utilized to aid in controlling the temperature zones among the channels and be incorporated along the length of the printhead feed channels along different locations as desired in controlling the temperature desired at select portions.  The claimed gap of the invention does not provide further additional structural limitations to differentiate from the teachings in Mark. 
Further, also in Mark ‘187, Fig. 10 of the arrangement of the feeding tube (guide tube 72) to receiving tube (64), and hot melt channel (68), with teachings of a gap (62) located between the tubes, and further of a thermal spacer 66 between the receiving tube and the hot melt nozzle, see [0175].  Thereby Mark ‘187 teaches of gaps between the tubes and further of a thermal spacer between the tube and the nozzle itself.  Here, the thermal spacer of Mark can be also be seen as the gap that is between the feeding tube to the inlet of the nozzle.  As there are not additional provisions of the structure to distinguish the claimed gap, the gap provided in the specification is only that there is a gap located, see applicant’s specification page 7, line 23.
 In this regards, it would have been obvious for one of ordinary skill in the art to modify the printhead of Mark ‘928 in view of Mark ‘187 with a gap as set forth in the embodiment of Mark ‘928 that provides different thermal zones particular as the fibers move along the feed channels/tubes thereby as it would provide the motivation of allowing improved temperature control in the printhead and upon the filaments during processing.  

In regards to the reinforcing fiber feeding tube being configured to operate at a temperature cooler than the heating unit, it is seen in Mark ‘928 that the heating unit located at the channel is away from the feeding tube, see Fig. 1B.  The different zones in Mark would be capable of operating with the heating unit with the feeding channel having a higher temperature, particularly due to melting of the material for the printing.  Thus, one skilled in the art would recognize that the Mark ‘928 reference teaches of this configuration.
In regards to the claimed diameter dimensions regarding the diameter of the channel being no more than 2-4 times the reinforcing fiber’s diameter is noted.  However, the relation of the diameter of the channel based upon the material worked upon, in this case of the reinforcing fiber’s diameter can be varied.  The sizing of the reinforcing fiber can be changed and further does not provide a limitation upon the claimed structure. 
In claim 1, it is noted that: 
“mechanism for feeding a plastic filament” in claim 1 corresponds to the “plastic filament feeding mechanism” of claim 7. 
“mechanism for feeding a reinforcing fiber” in claim 1 corresponds to the “reinforcing fiber feeding mechanism” of claims 2-4, 8.
“mechanism for cutting the reinforcing fiber” in claim 1 corresponds to the “reinforcing fiber cutting mechanism” of claims 3, 4, 8.
It is noted that “the heating unit reinforcing fiber feeding channel" in lines 14-15 appears to have antecedent basis from the teaching of “the heating unit comprises of… two input channels – a reinforcing fiber feeding channel” in lines 6-7.
In regards to claim 3, wherein the reinforcing fiber cutting mechanism is located between the reinforcing fiber feeding mechanism and the heating block and contains a stationary knife and a servo drive, which drives a movable knife.  
Mark ‘928 teaches the location of the cutting mechanism in Fig. 1B, and the movable knife 8A with servomotor, see Fig. 1B.  The arrangement of a movable knife in relation to a stationary portion (which would be seen as the stationary knife portion as it acts against the movable knife) can be seen in Fig. 2D, 2F-2H, and Fig. 2B, 1620.  Thus, it would have been obvious for one of ordinary skill in the art to modify Mark ‘928 from the various embodiments of placing the cutter mechanism at the desired location including the one taught between the feeding mechanism and the heating unit/block.  Furthermore, this particular arrangement of the structure with the cutter mechanism is also in Mark ‘187, Fig. 10.  The cutting mechanism 8 is located between the feeding mechanism 40, 42, see rollers, and the heating block 70, and wherein the cutting mechanism is seen at 8.

    PNG
    media_image4.png
    645
    1154
    media_image4.png
    Greyscale

Further, as seen of the cutting mechanism, the movable knife that moves perpendicular to the filament axis and the stationary knife portion.

    PNG
    media_image5.png
    426
    732
    media_image5.png
    Greyscale

In regards to claim 7, wherein the feeding tube for the plastic filament connects an output of the plastic filament feeding mechanism and the plastic filament feeding channel of the heating unit. See in Mark ‘187, Fig. 13.
In regards to claim 8, wherein the feeding tubes for the reinforcing fiber connect an output of the reinforcing fiber feeding mechanism to an input of the reinforcing fiber cutting mechanism and an output of the reinforcing fiber cutting mechanism to the reinforced fiber feeding channel of the heating unit. 
In this regards, Mark ‘187 in Fig. 10 teaches of the feeding tube 72 that is located to connect between the moving mechanism and the cutting mechanism.  While, in Fig. 13 teaches of the feeding tube that is connected to feed into the heating unit.  The combination of the features, particularly in light of the arrangement of the filament feed from the moving mechanism to the cutting mechanism and then to the heating unit arranges wherein the feeding tubes are between the respective mechanisms.  It would have been obvious for one of ordinary skill in the art to modify the feeding tubes of Mark ‘928 in view of Mark ‘187 with the additional feeding tubes located at the respective locations as the plural effect in ensuring the filaments are guided through the system from the respective mechanisms.
Note: It is interpreted that the claimed “feeding tubes for the reinforcing fiber” is directed to two tubes as set forth in elements 18, 19 from the instant specification, page 6, and Fig. 1.

In regards to claim 9, wherein the reinforcing fiber feeding channel has the diameter smaller than the diameter of the nozzle output channel.  See in Mark ‘928 in Fig. 2H, wherein the diameter of the reinforcing fiber feeding channel having a smaller diameter than the diameter for the output nozzle channel, since the channel for the output accommodates not only the reinforcing fiber but also the melt flow from the now plasticized plastic filament.
Note: “the diameter” of the first instance appears to be directed to the reinforcing fiber feeding channel, and “the diameter” of the second instance appears to be directed to the nozzle output channel.

In regards to claim 11: The difference between claims 1 and 11, claim 11 includes feeding of a second plastic filament and the third input channel.  Wherein of the two nozzles, with one nozzle for the reinforced plastic polymer channel and the second nozzle for the pure plastic polymer (whereby this nozzle is connected only to one of the plastic filament feeding mechanisms.
The teachings as set forth in the rejection of claim 1 of Mark ‘928 in view of Mark ‘187 is applied for claim 11.
The Mark ‘928 reference does teach of two adjacent nozzles and the inlets of material flow into the nozzle 199 (which is heated to a controlled temperature, [0082]).  Mark ‘928 does not teach of one nozzle for the reinforced plastic polymer channel and second nozzle for pure plastic polymer.
  It is noted that in Mark ‘187 as set forth in Fig. 48, with the two nozzles that are both located upon the same arm 2200 with a continuous core filament nozzle 2204, see 2210, and a pure resin nozzle 2202, see 2208.  

    PNG
    media_image6.png
    477
    484
    media_image6.png
    Greyscale

Here, the Mark ‘928 reference already teaches of adjacent heated nozzle devices and here, the Mark ‘187 reference also teaches of adjacent heated nozzles and the arrangement of the adjacent heated nozzles as the single heating unit with the nozzles having the heating features in forming the melt material from the filaments fed into the nozzle.  It would have been obvious for one of ordinary skill in the art to further modify the heating unit and nozzle of Mark ‘928 in view of Mark ‘187 with the dual nozzles with one accommodating for the pure resin and the second nozzle to accommodate for the reinforce fiber plastic polymer as taught by Mark ‘187 in providing the apparatus with the capability of outputting either a reinforced plastic polymer or a pure plastic polymer upon the work surface.

In regards to the claimed gap between the reinforcing fiber feeding tube and the heating unit reinforcing fiber feeding channel (this is seen as the reinforcing fiber feeding channel that is adjacent to a heating unit), the Mark reference ‘928 reference, in Fig. 1B as shown above, teaches of the gap between the channels as shown by elements 712 (as the reinforcing fiber feeding unit equivalent) and 714 (as the heating unit reinforcing fiber feeding channel equivalent) along with the heating unit 715.  This establishes the concept of a cold feed zone and the heated portion, see [0094] for the filament. Wherein, a gap is established including an intervening spacer 1808, or optionally an air gap, see [0093], as it provides different thermal zones.  The claimed gap of the invention does not provide further additional structural limitations to differentiate from the teachings in Mark. 
In this regards, it would have been obvious for one of ordinary skill in the art to modify the printhead of Mark ‘928 in view of Mark ‘187 with a gap as set forth in the embodiment of Mark ‘928 that provides different thermal zones thereby as it would provide the motivation of allowing improved temperature control in the printhead and upon the filaments during processing.
In regards to the reinforcing fiber feeding tube being configured to operate at a temperature cooler than the heating unit, it is seen in Mark ‘928 that the heating unit located at the channel is away from the feeding tube, see Fig. 1B.  The different zones in Mark would be capable of operating with the heating unit with the feeding channel having a higher temperature, particularly due to melting of the material for the printing.  Thus, one skilled in the art would recognize that the Mark ‘928 reference teaches of this configuration.


Note:
“mechanism for feeding a first plastic filament” in claim 11 corresponds to the “first plastic filament feeding mechanism” of claim 16.
“mechanism for feeding a second plastic filament” in claim 11 corresponds to the “second plastic filament feeding mechanism of claim 17.
“mechanism for feeding a reinforcing fiber” in claim 11 corresponds to the “reinforcing fiber feeding mechanism” of claims 12, 13, 18
“mechanism for cutting the reinforcing fiber” in claim 11 corresponds to the “reinforcing fiber cutting mechanism” of claims 12, 13, 18.
It is noted that in claim 11, the limitation "the reinforcing fiber feeding channel of the heating unit" lines 19-20 in claim 11, appears to have antecedent basis from the teaching of “the heating unit comprises of… – a reinforcing fiber feeding channel” in lines 8-10.

In regards to claim 12, the limitation corresponds to claim 3.  See arguments above for claim 3.
In regards to claim 16, the limitation corresponds to claim 7, the difference between the claims are elements are now directed to first plastic filament feeding tube, first plastic filament feeding mechanism, and first plastic filament feeding channel.  See teaching of Mark ‘187 as the feeding tube is applicable to the respective feeding mechanism and feeding channel.
In regards to claim 17, the limitation corresponds to claim 7, the difference between the claims are elements are now directed to second plastic filament feeding tube, second plastic filament feeding mechanism, and second plastic filament feeding channel.  See teaching of Mark ‘187 as the feeding tube is applicable to the respective feeding mechanism and feeding channel.  It would have been obvious for one of ordinary skill in the art to modify Mark ‘928 in view of Mark ‘187 with a duplication of the elements of the respective feeding mechanism, feeding tube and feeding channel that is applied to the second plastic filament that enters into the second nozzle allowing for the formation of pure plastic polymer as this a readily known features that can replicated from the feeding to the first nozzle to be used in the second nozzle in feeding the materials in the printhead, which is an expected result.
In regards to claim 18, the limitation corresponds to claim 8.  See arguments above for claim 8.
In regards to claim 19, the limitation corresponds to claim 9.  See arguments above for claim 9.
In regards to claim 21, wherein the diameter of the reinforcing fiber feeding channel being no more than 2 times the reinforcing fiber’s diameter.  Here, the limitations regarding the channel based upon the reinforcing fiber properties, this would direct to the material worked upon by the apparatus and does not provide specific structural limitation to the apparatus.  Here, the user can change with different fibers that are used in the apparatus without need to change the structure.

In regards to claim 22 (dependent upon claim 11), wherein the diameter of the reinforcing fiber feeding channel being no more than 2 times the reinforcing fiber’s diameter.  Here, the limitations regarding the channel based upon the reinforcing fiber properties, this would direct to the material worked upon by the apparatus and does not provide specific structural limitation to the apparatus.  Here, the user can change with different fibers that are used in the apparatus without need to change the structure.

In regards to claim 23, wherein: the printhead is configured to print a composite material, and a speed at which the plastic filament is fed is adjustable during printing to adjust a volume of reinforcing fiber material in the composite material being printed.  Here, the printhead of Mark is configured to print a composite material.  Further, the filament being adjustable to print to adjust a volume is noted, however, this is obvious to one skilled in the art regarding the adjustable volume in 3D printing the formed product based upon the product design. 

In regards to claim 24 (dependent upon claim 11), wherein the printhead is configured to print first and second materials, the first material being a composite material being a thermoplastic material reinforced with continuous fibers, and the second material being either a pure thermoplastic material or a thermoplastic material reinforced with discrete fibers, the second material’s composition being determined based on how the mechanism for feeding the second plastic filament is operated during printing.  This is directed to the manner of operation of the apparatus, and does not provide further structural limitations to the apparatus.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2016/0067928) in view of Mark (US 20170066187) as applied to claim 1 above, and further in view of Mandel (US 10,456,968 B2).
In regards to claim 2, wherein the reinforcing fiber feeding mechanism contains an electric drive and driven rollers, between which the plastic filament passes. 
The Mark references do not specifically teach of an electric drive.
Mandel reference teaches in a printhead 108 for 3D printing, wherein the drive rollers 1342 used to drive the material filament 308, the drive rollers being controlled via DC electric motor (or electric drive), see Col. 14, lines 55-65.
It would have been obvious for one of ordinary skill in the art to modify the drive rollers of modified Mark with the electric drives as taught by Mandel for powering the drive rollers as these are known types of drive mechanisms used in driving the filament and readily adapted to the controllers used in 3D printers and this is combining prior art elements according to known methods to yield predictable results (controllable feed of the filaments in the printhead).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2016/0067928) in view of Mark (US 20170066187) as applied to claim 3 above, and further in view of Suto (US 2017/0312808).
In regards to claim 4 (dependent upon claim 3), wherein the reinforcing fiber cutting mechanism is located between the reinforcing fiber feeding mechanism and the heating unit and contains a servo drive (see Mark ‘928, Fig. 1B and Mark ‘187, Fig. 10).
The Mark references fail to teach this particular cutting mechanism structure of “the axle of which is fitted with a movable knife, which is a circular cylinder with a groove made to a depth exceeding half the diameter of the cylinder”.
Pertaining to wire (or fiber) cutting, the Suto reference in [0064] teaches of: “The respective bending surfaces 1261 and 1262 may have different radii to facilitate flexibility in the wire bending operations performed by the bending machine 1200. By rotating the wire using the clamping mechanism 1220 the bending machine 1200 can selectively use either bending surface for any given bend. The inner surfaces of the cutting channel 1207 are preferably flat, and intersect to form a sharp edge 1268 at the outer edge of the inner portion 1206. The outer portion includes a vertical face 1283 between the bottom step 1281 and the upper step 1282, with a cutting edge 1212. If the bending head 1210 is positioned such that the wire is in the cutting channel, the cutting edge 1212 of the outer portion 1208 shears the wire against the sharp edge 1268 of the inner portion 1206 when the outer portion 1208 rotates the vertical face 1283 past the cutting channel 1207.”


    PNG
    media_image7.png
    716
    1012
    media_image7.png
    Greyscale

Here, the Suto reference teaches of a known alternate structure in cutting a wire in which the cylindrical 1282 accommodates for the wire to pass through, the interior movable knife portion 1206 having the groove or channel 1207.  Only the cutting portion is necessary within the interior of the cylinder as the edge 1268 engages the the edge 1212 of the stationary cylindrical portion.  Thereby the claimed groove and depth is noted, this would correspond to removal of element 1264, as this is not necessary for the cutting operation of the wire in the structure.
It would have been obvious for one of ordinary skill in the art to modify the cutter mechanism of Mark ‘928 in view of Mark ‘187 with replacing of the cutter with the cutter mechanism taught by Suto as this is alternate configuration for cutting a fiber, as this is a substitution of one known element (cutter mechanism/knife) for another (cutter mechanism of Suto) to obtain predictable results (cutting of a fiber).
In regards to claim 5 (dependent upon claim 4), wherein the stationary knife is a tube with two holes - an inlet hole, and an outlet hole of larger diameter.  In regards Suto, the arrangement of the portion of the stationary knife would require the two holes in allowing the reinforcing fiber to pass through.  Here, Mark ‘928 in view of Mark ‘187 and Suto would have the inlet hole and outlet hole in accommodating the fiber to pass through.  The outlet hole having a larger diameter is noted as a change in size of one of the hole.
(note: “the stationary knife” is being examined as “the movable knife” for examination expediency.)
In regards to claim 6 (dependent upon claim 4), wherein the outer diameter of the movable knife is equal to the inner diameter of the stationary knife and the movable knife is installed inside the stationary knife by a sliding fit.  See the arrangement in Fig. 12C of Suto, wherein the element 1206 is in a slidable fit as the element can slide/rotate within the diameter of the stationary knife/cutter 1282.
   
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2016/0067928) in view of Mark (US 20170066187) as applied to claim 12 above, and further in view of Suto (US 2017/0312808).
In regards to claim 13, the limitation corresponds to claim 4, see teachings above.
In regards to claim 14, the limitation corresponds to claim 5, see teachings above.
In regards to claim 15, the limitation corresponds to claim 6, see teachings above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 3, 7-9, 11-12, 16-19, and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/652,686 (reference application) in view of Mark (US 2016/0067928) and Mark (US 20170066187).
This is a provisional nonstatutory double patenting rejection.
In regards to claim 1, the copending application states of “Claim 15: A machine for manufacturing products from a composite material reinforced with continuous fibers by the method according to Claim 1, comprising: an extruder with input channels (two input channels) for a composite fiber in a filamentous form and a thermoplastic material, while containing a heater (heating unit with heater), a chamber, a temperature sensor 35and a nozzle for output of the composite material; feeding mechanisms (see mechanism for feeding) for the thermoplastic material and the composite fiber;  a trimming mechanism (cutting mechanism) for a reinforcing filament; a table with a surface;  13at least three-coordinate movement mechanism allowing the extruder to be moved relative to the table surface along a programmed trajectory.
The copending application claim 15 does not teach of the feeding tubes, and of the input reinforcing fiber feeding channel being coaxially with output reinforced plastic polymer channel, and regarding the size of the input reinforcing fiber feeding channel..
In regards to the feeding tubes, see Mark ‘187, Fig. 10 and 13.
It would have been obvious for one of ordinary skill in the art to modify the printhead of the copending claim with the feeding tubes as taught by Mark ‘187 as it allows for guiding of the filament and fiber to the heating unit.
In regards to the input reinforcing fiber feeding channel being coaxially with output reinforced plastic polymer channel, see Mark ‘928, Fig. 2H.  It would have been obvious for one of ordinary skill in the art to further modify the printhead of the copending claim in view of Mark ‘187 with the input of the fiber feeding channel being coaxial with the output of the reinforced plastic polymer channel as taught by Mark ‘928 as it provides a known configuration in forming the reinforced plastic polymer as it is formed with the fiber reinforcement in the center of the plastic melt flow.

In regards to the claimed gap between the reinforcing fiber feeding tube and the heating unit reinforcing fiber feeding channel (this is seen as the reinforcing fiber feeding channel that is adjacent to a heating unit), the Mark reference ‘928 reference, in Fig. 1B as shown above, teaches of the gap between the channels as shown by elements 712 (as the reinforcing fiber feeding unit equivalent) and 714 (as the heating unit reinforcing fiber feeding channel equivalent) along with the heating unit 715.  This establishes the concept of a cold feed zone and the heated portion, see [0094] for the filament. Wherein, a gap is established including an intervening spacer 1808, or optionally an air gap, see [0093], as it provides different thermal zones.  The claimed gap of the invention does not provide further additional structural limitations to differentiate from the teachings in Mark. 
In this regards, it would have been obvious for one of ordinary skill in the art to modify the printhead of Mark ‘928 in view of Mark ‘187 with a gap as set forth in the embodiment of Mark ‘928 that provides different thermal zones thereby as it would provide the motivation of allowing improved temperature control in the printhead and upon the filaments during processing.

In regards to the reinforcing fiber feeding tube being configured to operate at a temperature cooler than the heating unit, it is seen in Mark ‘928 that the heating unit located at the channel is away from the feeding tube, see Fig. 1B.  The different zones in Mark would be capable of operating with the heating unit with the feeding channel having a higher temperature, particularly due to melting of the material for the printing.  Thus, one skilled in the art would recognize that the Mark ‘928 reference teaches of this configuration.
In regards to claim 3, wherein the reinforcing fiber cutting mechanism is located between the reinforcing fiber feeding mechanism and the heating block and contains a stationary knife and a servo drive, which drives a movable knife. 
Mark ‘928 teaches the location of the cutting mechanism in Fig. 1B, and the movable knife 8A with servomotor, see Fig. 1B.  The arrangement of a movable knife in relation to a stationary portion (which would be seen as the stationary knife portion as it acts against the movable knife) can be seen in Fig. 2D, 2F-2H, and Fig. 2B, 1620.  Thus, it would have been obvious for one of ordinary skill in the art to modify Mark ‘928 from the various embodiments of placing the cutter mechanism at the desired location including the one taught between the feeding mechanism and the heating unit/block.  Furthermore, this particular arrangement of the structure with the cutter mechanism is also in Mark ‘187, Fig. 10.  The cutting mechanism 8 is located between the feeding mechanism 40, 42, see rollers, and the heating block 70, and wherein the cutting mechanism is seen at 8.
Further, as seen of the cutting mechanism, the movable knife that moves perpendicular to the filament axis and the stationary knife portion.
In regards to claim 7, wherein the feeding tube for the plastic filament connects an output of the plastic filament feeding mechanism and the plastic filament feeding channel of the heating unit.  See in Mark ‘187, Fig. 13.
In regards to claim 8, wherein the feeding tubes for the reinforcing fiber connect an output of the reinforcing fiber feeding mechanism to an input of the reinforcing fiber cutting mechanism and an output of the reinforcing fiber cutting mechanism to the reinforced fiber feeding channel of the heating unit.  In this regards, Mark ‘187 in Fig. 10 teaches of the feeding tube 72 that is located to connect between the moving mechanism and the cutting mechanism.  While, in Fig. 13 teaches of the feeding tube that is connected to feed into the heating unit.  The combination of the features, particularly in light of the arrangement of the filament feed from the moving mechanism to the cutting mechanism and then to the heating unit arranges wherein the feeding tubes are between the respective mechanisms.  It would have been obvious for one of ordinary skill in the art to modify the feeding tubes of Mark ‘928 in view of Mark ‘187 with the additional feeding tubes located at the respective locations as the plural effect in ensuring the filaments are guided through the system from the respective mechanisms.
Note: It is interpreted that the claimed “feeding tubes for the reinforcing fiber” is directed to two tubes as set forth in elements 18, 19 from the instant specification, page 6, and Fig. 1.
In regards to claim 9, wherein the reinforcing fiber feeding channel has the diameter smaller than the diameter of the nozzle output channel.   See in Mark ‘928 in Fig. 2H, wherein the diameter of the reinforcing fiber feeding channel having a smaller diameter than the diameter for the output nozzle channel, since the channel for the output accommodates not only the reinforcing fiber but also the melt flow from the now plasticized plastic filament.
Note: “the diameter” of the first instance appears to be directed to the reinforcing fiber feeding channel, and “the diameter” of the second instance appears to be directed to the nozzle output channel.
In regards to claim 11: The difference between claims 1 and 11, claim 11 includes feeding of a second plastic filament and the third input channel.  Wherein of the two nozzles, with one nozzle for the reinforced plastic polymer channel and the second nozzle for the pure plastic polymer (whereby this nozzle is connected only to one of the plastic filament feeding mechanisms.
The teachings as set forth in the rejection of claim 1 of the copending application in view of Mark ‘928 and Mark ‘187 is applied for claim 11.
The Mark ‘928 reference does teach of two adjacent nozzles and the inlets of material flow into the nozzle 199 (which is heated to a controlled temperature, [0082]).  Mark ‘928 does not teach of one nozzle for the reinforced plastic polymer channel and second nozzle for pure plastic polymer.
  It is noted that in Mark ‘187 as set forth in Fig. 48, with the two nozzles that are both located upon the same arm 2200 with a continuous core filament nozzle 2204, see 2210, and a pure resin nozzle 2202, see 2208.  
Here, the Mark ‘928 reference already teaches of adjacent heated nozzle devices and here, the Mark ‘187 reference also teaches of adjacent heated nozzles and the arrangement of the adjacent heated nozzles as the single heating unit with the nozzles having the heating features in forming the melt material from the filaments fed into the nozzle.  It would have been obvious for one of ordinary skill in the art to further modify the heating unit and nozzle of the copending application in view of Mark ‘928 and Mark ‘187 with the dual nozzles with one accommodating for the pure resin and the second nozzle to accommodate for the reinforce fiber plastic polymer as taught by Mark ‘187 in providing the apparatus with the capability of outputting either a reinforced plastic polymer or a pure plastic polymer upon the work surface.
In regards to claim 12, the limitation corresponds to claim 3.  See arguments above for claim 3.
In regards to claim 16, the limitation corresponds to claim 7, the difference between the claims are elements are now directed to first plastic filament feeding tube, first plastic filament feeding mechanism, and first plastic filament feeding channel.  See teaching of Mark ‘187 as the feeding tube is applicable to the respective feeding mechanism and feeding channel.
In regards to claim 17, the limitation corresponds to claim 7, the difference between the claims are elements are now directed to second plastic filament feeding tube, second plastic filament feeding mechanism, and second plastic filament feeding channel.  See teaching of Mark ‘187 as the feeding tube is applicable to the respective feeding mechanism and feeding channel.  It would have been obvious for one of ordinary skill in the art to modify the copending application in view of Mark ‘928 and Mark ‘187 with a duplication of the elements of the respective feeding mechanism, feeding tube and feeding channel that is applied to the second plastic filament that enters into the second nozzle allowing for the formation of pure plastic polymer as this a readily known features that can replicated from the feeding to the first nozzle to be used in the second nozzle in feeding the materials in the printhead, which is an expected result.
In regards to claim 18, the limitation corresponds to claim 8.  See arguments above for claim 8.
In regards to claim 19, the limitation corresponds to claim 9.  See arguments above for claim 9.
In regards to claim 21, wherein the diameter of the reinforcing fiber feeding channel being no more than 2 times the reinforcing fiber’s diameter.  Here, the limitations regarding the channel based upon the reinforcing fiber properties, this would direct to the material worked upon by the apparatus and does not provide specific structural limitation to the apparatus.  Here, the user can change with different fibers that are used in the apparatus without need to change the structure.

In regards to claim 22 (dependent upon claim 11), wherein the diameter of the reinforcing fiber feeding channel being no more than 2 times the reinforcing fiber’s diameter.  Here, the limitations regarding the channel based upon the reinforcing fiber properties, this would direct to the material worked upon by the apparatus and does not provide specific structural limitation to the apparatus.  Here, the user can change with different fibers that are used in the apparatus without need to change the structure.
In regards to claim 23, wherein: the printhead is configured to print a composite material, and a speed at which the plastic filament is fed is adjustable during printing to adjust a volume of reinforcing fiber material in the composite material being printed.  Here, the printhead of Mark is configured to print a composite material.  Further, the filament being adjustable to print to adjust a volume is noted, however, this is obvious to one skilled in the art regarding the adjustable volume in 3D printing the formed product based upon the product design. 
In regards to claim 24 (dependent upon claim 11), wherein the printhead is configured to print first and second materials, the first material being a composite material being a thermoplastic material reinforced with continuous fibers, and the second material being either a pure thermoplastic material or a thermoplastic material reinforced with discrete fibers, the second material’s composition being determined based on how the mechanism for feeding the second plastic filament is operated during printing.  This is directed to the manner of operation of the apparatus, and does not provide further structural limitations to the apparatus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/652,686 (reference application) in view of Mark (US 2016/0067928), Mark (US 20170066187), and Mandel (US 10,456,968 B2).
The claimed features from parent claim 1 is taught above in regards to claim 15 of copending application 16/652,686 in view of Mark ‘928 and Mark ‘187.
In regards to claim 2, wherein the reinforcing fiber feeding mechanism contains an electric drive and driven rollers, between which the plastic filament passes. 
The Mark references do not specifically teach of an electric drive.

Mandel teaches in a printhead 108 for 3D printing, wherein the drive rollers 1342 used to drive the material filament 308, the drive rollers being controlled via DC electric motor (or electric drive), see Col. 14, lines 55-65.
It would have been obvious for one of ordinary skill in the art to modify the drive rollers of the copending application in view of Mark ‘928 and ‘187 with the electric drives as taught by Mandel for powering the drive rollers as these are known types of drive mechanisms used in driving the filament and readily adapted to the controllers used in 3D printers and this is combining prior art elements according to known methods to yield predictable results (controllable feed of the filaments in the printhead).
This is a provisional nonstatutory double patenting rejection.


Claims 4-6 and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/652,686 (reference application) in view of Mark (US 2016/0067928), Mark (US 20170066187), and Suto (US 2017/0312808)
The claimed features from parent claims 1 and 11 are taught above in regards to claim 15 of copending application 16/652,686 in view of Mark ‘928 and Mark ‘187.
In regards to claim 4 (dependent upon claim 1), wherein the reinforcing fiber cutting mechanism is located between the reinforcing fiber feeding mechanism and the heating unit and contains a servo drive (see Mark ‘928, Fig. 1B and Mark ‘187, Fig. 10).
The Mark references fail to teach this particular cutting mechanism structure of “the axle of which is fitted with a movable knife, which is a circular cylinder with a groove made to a depth exceeding half the diameter of the cylinder”.
Pertaining to wire (or fiber) cutting, the Suto reference in [0064] teaches of: “The respective bending surfaces 1261 and 1262 may have different radii to facilitate flexibility in the wire bending operations performed by the bending machine 1200. By rotating the wire using the clamping mechanism 1220 the bending machine 1200 can selectively use either bending surface for any given bend. The inner surfaces of the cutting channel 1207 are preferably flat, and intersect to form a sharp edge 1268 at the outer edge of the inner portion 1206. The outer portion includes a vertical face 1283 between the bottom step 1281 and the upper step 1282, with a cutting edge 1212. If the bending head 1210 is positioned such that the wire is in the cutting channel, the cutting edge 1212 of the outer portion 1208 shears the wire against the sharp edge 1268 of the inner portion 1206 when the outer portion 1208 rotates the vertical face 1283 past the cutting channel 1207.”
Here, the Suto reference teaches of a known alternate structure in cutting a wire in which the cylindrical 1282 accommodates for the wire to pass through, the interior movable knife portion 1206 having the groove or channel 1207.  Only the cutting portion is necessary within the interior of the cylinder as the edge 1268 engages the the edge 1212 of the stationary cylindrical portion.  Thereby the claimed groove and depth is noted, this would correspond to removal of element 1264, as this is not necessary for the cutting operation of the wire in the structure.
It would have been obvious for one of ordinary skill in the art to modify the cutter mechanism of the copending application in view of Mark ‘928 and Mark ‘187 with replacing of the cutter with the cutter mechanism taught by Suto as this is alternate configuration for cutting a fiber, as this is a substitution of one known element (cutter mechanism/knife) for another (cutter mechanism of Suto) to obtain predictable results (cutting of a fiber).
In regards to claim 5 (dependent upon claim 4), wherein the stationary knife is a tube with two holes - an inlet hole, and an outlet hole of larger diameter.   In regards Suto, the arrangement of the portion of the stationary knife would require the two holes in allowing the reinforcing fiber to pass through.  Here, the copending application in view of Mark ‘928 and ‘187 and Suto would have the inlet hole and outlet hole in accommodating the fiber to pass through.  The outlet hole having a larger diameter is noted as a change in size of one of the hole.
In regards to claim 6 (dependent upon claim 4), wherein the outer diameter of the movable knife is equal to the inner diameter of the stationary knife and the movable knife is installed inside the stationary knife by a sliding fit.  See the arrangement in Fig. 12C of Suto, wherein the element 1206 is in a slidable fit as the element can slide/rotate within the diameter of the stationary knife/cutter 1282.
In regards to claim 13, the limitation corresponds to claim 4, see teachings above.
In regards to claim 14, the limitation corresponds to claim 5, see teachings above.
In regards to claim 15, the limitation corresponds to claim 6, see teachings above.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL S LUK/Examiner, Art Unit 1744